DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2005/0260978 A1 to Rader et al. (hereinafter “Rader”) in view of U.S Pub No. 2016/0189707 A1 to Donjon et al. (hereinafter “Donjon”).
Regarding claim 1, Rader discloses an apparatus comprising (Fig.2): a processor; and
a non-transitory computer readable medium storing machine readable instructions that when executed by the processor cause the processor to (Fig.2 and 
determine, based on variations in compression parameters that include compression thresholds and compression ratios, corresponding variations in loudness levels for a specified loudness standard (paragraphs [0042] and  [0052]; compensate for reduced audibility from the environmental noise, the compression processes the signal in the same way that the cochlea's AGC processes sound in a quiet environment. The input-output function of such a compressor when measured with a quasi-steady-state pure-tone will have a compressive region that has a slope less than or equal to one over a wide dynamic input range (>40 dB), with possible linear regions below and above the compressive region. The gain and compression ratio can vary with frequency and will be monotonic with the noise power in that frequency region. The slope of the compressive region can have values that restore loudness perception to normal in that frequency region, and will have slopes that range from 1 (no compression) to 1/3 (3:1 compression));
train a learning model based on the variations in the compression parameters and the corresponding variations in the loudness levels (paragraphs [0015] ,[0039] and [0061]; setting customization parameters for delivery of enhanced audio);
ascertain a specified loudness level for a device (Abstract, Fig, 1  paragraphs [0033], [0052] and [0067]; audio processor 105 in an personal communication device receives the composite or resultant profile 104, and applies the profile 104 to a source audio stream 106, to provide customized audio 107, which enhances the user's reception of the audio product);

perform, based on the determined compression parameters, sub-band compression of an input audio signal (paragraph [0014] and [0052]; control circuitry is responsive to volume level to vary multi-band compression parameters applied the audio signals).
However, Rader does not explicitly disclose processing the input audio signal using a perfect reconstruction filterbank.
In the same field of endeavor, Donjon discloses processing the input audio signal using a perfect reconstruction filterbank (paragraphs [0030],[0031] and [0036]; enhancing audio signal quality; create a non-uniform nearly perfect reconstruction filter bank to decompose the speech signal in frequency sub bands ).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Rader’s teaching with a feature of processing the input audio signal using a perfect reconstruction filterbank as taught by Donjon in order to control audio loudness in the noisily environment, and ensuring the audibility of speech output (paragraph [0043]; Donjon).

Regarding claim 4, Rader discloses the apparatus according to claim 1, wherein the instructions are further to cause the processor to:


Regarding claim 6, Rader does not teach the apparatus according to claim 1, wherein the instructions are further to cause the processor to: perform smoothing on an output audio signal of the perfect reconstruction filterbank to reduce fluctuations within different bands associated with the output audio signal.
In the same field of endeavor, Donjon discloses perform smoothing on an output audio signal of the perfect reconstruction filterbank to reduce fluctuations within different bands associated with the output audio signal. (paragraphs [0030],[0031] and [0036]; enhancing audio signal quality; create a non-uniform nearly perfect reconstruction filter bank to decompose the speech signal in frequency sub bands ).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Rader’s teaching with a feature of perform smoothing on an output audio signal of the perfect reconstruction filterbank to reduce fluctuations within different bands associated with the output audio signal.as taught by Donjon in order to control audio loudness in the noisily environment, and ensuring the audibility of speech output (paragraph [0043]; Donjon).

Regarding claim 7, Rader discloses the apparatus according to claim 1, wherein the instructions are further to cause the processor to:

apply the output audio signal to the device to generate the specified loudness level (paragraphs [0051] and  [0052]; compressive region can have values that restore loudness perception to normal in that frequency region).

Regarding claim 8, Rader discloses a method comprising:
ascertaining a specified loudness level for a device (Abstract, Fig, 1  paragraphs [0033], [0052] and [0067]; audio processor 105 in an personal communication device receives the composite or resultant profile 104, and applies the profile 104 to a source audio stream 106, to provide customized audio 107, which enhances the user's reception of the audio product);
determining, based on a trained learning model, compression parameters for the specified loudness level (paragraphs [0042] and  [0052]; determining the combined result of these two effects is important in order to properly set the parameters of the signal processing algorithm that compensates for reduced audibility), wherein
the determined compression parameters include a compression threshold and a compression ratio (paragraphs [0042] and  [0052]; compensate for reduced audibility from the environmental noise, the compression processes the signal in the same way that the cochlea's AGC processes sound in a quiet environment. The input-output function of such a compressor when measured with a quasi-steady-state pure-tone will 
the learning model is trained based on variations in a plurality of the compression parameters and corresponding variations in loudness levels (paragraphs [0015] ,[0039] and [0061]; setting customization parameters for delivery of enhanced audio); and
performing, based on the determined compression parameters, sub-band compression of an input audio signal (paragraph [0014] and [0052]; control circuitry is responsive to volume level to vary multi-band compression parameters applied the audio signals).
However, Rader does not explicitly disclose processing the input audio signal using a perfect reconstruction filterbank.
In the same field of endeavor, Donjon discloses processing the input audio signal using a perfect reconstruction filterbank (paragraphs [0030],[0031] and ,[0036]; enhancing audio signal quality; create a non-uniform nearly perfect reconstruction filter bank to decompose the speech signal in frequency sub bands ).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Rader’s teaching with a feature of processing the input audio signal using a perfect reconstruction filterbank as taught by 

Regarding claim 12, Rader discloses the method according to claim 8, further comprising:
generating an output audio signal based on the performance of the sub-band compression of the input audio signal (paragraphs [0014]; control circuitry is responsive to volume level to vary multi-band compression parameters applied the audio signals); and
applying the output audio signal to the device to generate the specified loudness level (paragraphs [0051] and  [0052]; compressive region can have values that restore loudness perception to normal in that frequency region).

Regarding claim 13, Rader discloses a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed, cause a processor to (Fig.2 and paragraph [0039]; memory 207 stores instructions, parameters and other data for execution by processing section 203):
ascertain a specified loudness level for a device (Abstract, Fig, 1  paragraphs [0033], [0052] and [0067]; audio processor 105 in an personal communication device receives the composite or resultant profile 104, and applies the profile 104 to a source audio stream 106, to provide customized audio 107, which enhances the user's reception of the audio product);

the learning model is trained based on variations in a plurality of the compression parameters and corresponding variations in loudness levels (paragraphs [0015] ,[0039] and [0061]; setting customization parameters for delivery of enhanced audio);
perform, based on the determined compression parameters, sub-band compression of an input audio signal (paragraph [0014] and [0052]; control circuitry is responsive to volume level to vary multi-band compression parameters applied the audio signals); and
generate an output audio signal based on the performance of the sub-band compression of the input audio signal l (paragraph [0014] and [0052]; control circuitry is 
However, Rader does not explicitly disclose processing the input audio signal using a perfect reconstruction filterbank.
In the same field of endeavor, Donjon discloses processing the input audio signal using a perfect reconstruction filterbank (paragraphs [0030],[0031] and ,[0036]; enhancing audio signal quality; create a non-uniform nearly perfect reconstruction filter bank to decompose the speech signal in frequency sub bands ).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Rader’s teaching with a feature of processing the input audio signal using a perfect reconstruction filterbank as taught by Donjon in order to control audio loudness in the noisily environment, and ensuring the audibility of speech output (paragraph [0043]; Donjon).


Regarding claim 14, Rader does not teach the non-transitory computer readable medium according to claim 13, wherein the instructions are further to cause the processor to:
perform smoothing on the output audio signal of the perfect reconstruction filterbank to reduce fluctuations within different bands associated with the output audio signal.
In the same field of endeavor, Donjon discloses perform smoothing on the output audio signal of the perfect reconstruction filterbank to reduce fluctuations within different 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Rader’s teaching with a feature of perform smoothing on the output audio signal of the perfect reconstruction filterbank to reduce fluctuations within different bands associated with the output audio signal as taught by Donjon in order to control audio loudness in the noisily environment, and ensuring the audibility of speech output (paragraph [0043]; Donjon).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2005/0260978 A1 to Rader et al. (hereinafter “Rader”) in view of U.S Pub No. 2016/0189707 A1 to Donjon et al. (hereinafter “Donjon”) in further view of U.S Pub. No. 2015/0243295 A1 to Truman et al. (hereinafter “Truman”).
Regarding claim 3, Rader does not teach the apparatus according to claim 1, wherein the perfect reconstruction filterbank includes a four-channel nested perfect reconstruction filterbank, and the four-channel nested perfect reconstruction filterbank divides a band associated with the input audio signal in approximately four bands.
Truman discloses perfect reconstruction filterbank includes a four-channel nested perfect reconstruction filterbank, and the four-channel nested perfect reconstruction filterbank divides a band associated with the input audio signal in approximately four bands (Abstract, paragraphs [0037] and [0079]; spectral components obtained from the analysis filterbank 705 are divided into four subbands having ranges of frequencies).


Regarding claim 10, Rader does not explicitly teach  the method according to claim 8, wherein
the perfect reconstruction filterbank includes a four-channel nested perfect reconstruction filterbank, and the four-channel nested perfect reconstruction filterbank divides a band associated with the input audio signal in approximately four bands.
Truman discloses perfect reconstruction filterbank includes a four-channel nested perfect reconstruction filterbank, and the four-channel nested perfect reconstruction filterbank divides a band associated with the input audio signal in approximately four bands (Abstract, paragraphs [0037] and [0079]; spectral components obtained from the analysis filterbank 705 are divided into four subbands having ranges of frequencies).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Rader in view of Donjon teaching with a feature of perfect reconstruction filterbank includes a four-channel nested perfect reconstruction filterbank, and the four-channel nested perfect reconstruction filterbank .

Allowable Subject Matter
Claims 2,5,9,11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653